                                Case: 18-40561                 Document: 6              Filed: 11/29/18                    Page 1 of 2
Information to identify the case:

                       Scott Allen Jendersee                                                 Social Security number or ITIN:      xxx−xx−2899
Debtor 1:
                                                                                             EIN: _ _−_ _ _ _ _ _ _
                       First Name    Middle Name   Last Name

Debtor 2:                                                                                    Social Security number or ITIN: _ _ _ _
(Spouse, if filing)    First Name    Middle Name   Last Name                                 EIN: _ _−_ _ _ _ _ _ _

United States Bankruptcy Court:     District of South Dakota                                     Date case filed for chapter:           13      11/29/18

Case number:          18−40561

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                        12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C.
§ 1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                           Scott Allen Jendersee

2. All other names used
   in the last 8 years
                                                dba Too Drunk to Fish

                                                406 Claudia Avenue
3. Address                                      Harrisburg, SD 57032
                                                Thomas A. Blake                                              Contact phone (605) 336−1216
4. Debtor's  attorney
   Name and address
                                                505 W. 9th Street, Suite 202
                                                Sioux Falls, SD 57104−3667

5. Bankruptcy trustee                           Dale A. Wein                                                 Contact phone 605−725−5005
     Name and address                           P.O. Box 1329                                                Email trustee13@rw−law.net
                                                Aberdeen, SD 57402−1329

6. Bankruptcy clerk's office                    Frederick M. Entwistle                                       Hours: Monday−Friday 8:00 am−5:00 pm
     Documents in this case may be              Clerk of the Bankruptcy Court                                Contact phone: 605−357−2400
     filed at this address.                     400 S. Phillips Ave., Room 104
                                                Sioux Falls, SD 57104−6851                                   Date: 11/29/18
     You may inspect all records filed
     in this case at this office or online
     at www.sdb.uscourts.gov.
                                                                                                                                For more information, see page 2




Official Form 309I                                        Notice of Chapter 13 Bankruptcy Case                                                     page 1
                           Case: 18-40561               Document: 6              Filed: 11/29/18               Page 2 of 2
Debtor Scott Allen Jendersee                                                                                                          Case number 18−40561

7. Meeting of creditors
    Debtors must attend the meeting     January 9, 2019 at 09:00 AM                                       Location:
    to be questioned under oath. In a   The meeting may be continued or                                   314 S. Main Ave., Suite 300, Sioux Falls, SD
    joint case, both spouses must       adjourned to a later date. If so, the
    attend. Creditors may attend, but   date will be on the court docket.
    are not required to do so.
8. Deadlines                            Deadline to file a complaint to challenge                                Filing deadline: 3/11/19
    The bankruptcy clerk's office       dischargeability of certain debts:
    must receive these documents         You must file:
    and any required filing fee by      • a motion if you assert that the debtors are
    the following deadlines.               not entitled to receive a discharge under
                                           11 U.S.C. § 1328(f); or
                                        • a complaint if you want to have a particular
                                           debt excepted from discharge under
                                           11 U.S.C. § 523(a)(2) or (4).
                                        Deadline for all creditors to file a proof                               Filing deadline: 2/7/19
                                        of claim (except governmental units):
                                        Deadline for governmental units to file                                  Filing deadline: 5/28/19
                                        a proof of claim:


                                        Deadlines for filing proof of claim:
                                        A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                        www.uscourts.gov or any bankruptcy clerk's office.
                                        If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                        a proof of claim even if your claim is listed in the schedules that the debtors filed.
                                        Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                        claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                        For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                        including the right to a jury trial.


                                        Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                        The law permits debtors to keep certain property as exempt.                                   conclusion of the
                                        If you believe that the law does not authorize an exemption                                   meeting of creditors
                                        claimed, you may file an objection.

9. Filing of plan                       The debtor has not filed a plan as of this date. A copy of the plan and a notice of the hearing on
                                        confirmation will be sent separately.
10. Creditors with a foreign            If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                             extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                        any questions about your rights in this case.
11. Filing a chapter 13                 Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                     according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                        plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                        the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                        debtors will remain in possession of the property and may continue to operate the business, if any, unless the
                                        court orders otherwise.
12. Exempt property                     The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                        distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                        exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                        the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                  Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                        However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                        are made. A discharge means that creditors may never try to collect the debt from the debtors personally
                                        except as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C.
                                        § 523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the
                                        deadline. If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C.
                                        § 1328(f), you must file a motion by the deadline.




Official Form 309I                                 Notice of Chapter 13 Bankruptcy Case                                                     page 2
